Citation Nr: 1643504	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-18 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left toe (originally claimed as left foot) condition, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot condition, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine condition, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine condition, and if so, whether service connection is warranted.

5.  Entitlement to service connection for head injuries. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2016, the Veteran was scheduled for a hearing before a member of the Board.  However, despite two letters of notification of the scheduled hearing issued by the RO in June 2016, the Veteran failed to appear at the rescheduled hearing, did not request postponement, and has not shown good cause for failure to appear.  Therefore, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2015).

Although the RO ultimately adjudicated the Veteran's service connection claims for a left foot condition, right foot condition, cervical spine condition, and thoracic spine condition on the merits, these claims were originally denied by the RO in a July 2008 rating decision.  Accordingly, before the Board may reopen any previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  In light of the foregoing, the Board has recharacterized the issues as noted on the cover page of this decision.

Additionally, after reviewing the Veteran's contentions and evidence of record, the Board finds that the thoracic spine condition issue on appeal is more accurately characterized as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, although the Veteran originally asserted a service connection claim for a degenerative disc disease of the spine, the evidence of record shows that he has also received treatment for a lumbar spine condition.  Therefore, in consideration of the holdings of Brokowski and Clemons, the Board has more broadly recharacterized the claim as reflected on the title page.

Except for the issue service connection for a left toe condition decided below, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final July 2008 rating decision, the AOJ denied service connection for, inter alia, a left toe condition.

2.  Evidence added to the record since the final July 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left toe condition.

3.  The evidence indicates the Veteran's left toe condition is related to his military service.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision that denied the Veteran's claim of entitlement to service connection for a left toe condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left toe condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a left toe condition have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Request to Reopen

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left toe condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran's service connection claim for a left toe condition was previously denied in a July 2008 rating decision, in which the RO denied service connection because there was no evidence of a nexus to service for this claimed condition.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

On July 20, 2008, the Veteran was advised of the decision and his appellate rights.  However, he did not initiate an appeal of the AOJ's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2015).  As a result, the AOJ's July 2008 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the July 2008 rating decision includes, most pertinently, an April 2010 VA examination and new VA treatment records.  The Board finds that the evidence received since the July 2008 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating such claim.

In this regard, the AOJ previously denied the Veteran's claim for service connection for a left toe condition, in part, on the basis that there was no evidence showing a nexus to military service.  Evidence received since the July 2008 rating decision includes an April 2010 VA examination, in which the Veteran was diagnosed with a current disability of left first (big) toe chronic strain which the examiner found to be at least as likely as not related to his reported injury in service.  This medical evidence is new and relates to an unestablished fact necessary to substantiate the claim of service connection for a left toe condition-specifically, the existence of a nexus.  Accordingly, the claim for service connection for a left toe condition is reopened.

I.  Service Connection

As the Board's decision to grant service connection for a left toe condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran maintains that he injured his left toe in service, during which he made 32 paratrooper jumps when he was with the 82nd Airborne Division.  Service treatment records (STRs), which the Board notes appear to be incomplete, are silent for any complaints, treatment, or diagnoses of a left toe or foot condition.  However, the Veteran's DD Forms 214 reflects his receipt of a parachutist badge and his participation in the 82nd Airborne Division for at least a portion of his service from February 1075 to August 1978.

In November 2010, the Veteran underwent VA examination of his feet.  The Veteran reported that he injured his left big toe in service during a parachuting training exercise in either 1977 or 1978.  He said that he jammed his toe, received treatment for the injury, and was placed on a profile as a result.  Additionally, he reported that his left big toe had bothered him ever since his in-service injury to it.  Physical examination revealed a mild bony growth in the left first metatarsal area of the big toe.  The examiner diagnosed the Veteran with left first (big) toe chronic strain, which was found to be at least as likely as not related to the injury reported by the Veteran in service.  

The Board finds the Veteran's report of an in-service injury to his left big toe during parachutist training to be credible in light of his consistent reports and his receipt of a parachutist badge while assigned to the 82nd Airborne Division, as shown on his DD Forms 214.  Therefore, taking into consideration the credibility of the Veteran's statements and the November 2010 VA examiner's finding of a positive nexus between his current disability and military service, the Board finds that a preponderance of the evidence of record supports the claim and service connection for the Veteran's left toe condition is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left toe condition is reopened, and service connection for a left toe condition is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

The Board finds that remand is necessary to obtain outstanding service treatment records.  The Veteran served from February 1975 to August 1985 but only service treatment records from 1984 and 1985 have been obtained.  In April 2012, the AOJ sought to obtain the missing service treatment records by submitting a Personnel Information Exchange System (PIES) request.  In response, the AOJ received notice that only an entry physical examination from microfiche was available.  In July 2012, the AOJ issued a formal finding documenting the missing service treatment records.  A subsequent PIES response marked as completed on September 27, 2012 reflects that all available service treatment records from microfiche were mailed, but it is unclear whether any additional service treatment records were received by the AOJ and no updated formal finding was issued.  Because outstanding service treatment records may still be available, the AOJ should make another attempt to locate the Veteran's service treatment records from 1975 to 1983.  

Additionally, remand is needed to obtain VA treatment records which are missing from the claims file, as such records may reveal medical evidence pertinent to all of the Veteran's remaining claims.  The May 2010 rating decision and June 2013 statement of the case collectively indicate that the AOJ reviewed records from the Bay Pines VA Healthcare System dating from July 1986 to July 2012 and from the Tampa VA Healthcare System dating from September 2006 to October 2009.  However, review of the record reveals that VA treatment records dating from 1995 to August 2013 appear to be missing, with the exception of only a few pages of VA treatment records from this expansive period of time included in the claims file.  Therefore, on remand, the AOJ must obtain and associate all outstanding VA treatment records dating from January 1995 to August 2013 and from May 2014 to the present, excluding duplicate treatment records already associated with the claims file.

Review of the record also reveals that remand is warranted to obtain outstanding Social Security Administration (SSA) records.  In this regard, in a March 25, 2014 VA treatment record, the Veteran reported that he was receiving Social Security disability income, although he did not specify the basis for this award.  Regardless, it does not appear that the AOJ attempted to obtain the Veteran's SSA records.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70   (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service treatment records dating from 1975 to 1983.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Obtain all outstanding VA treatment records from January 1995 to August 2013 and from May 2014 to the present.  Do not associate duplicate records with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


